Citation Nr: 1520976	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO. 13-24 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs education benefits in the amount of $698.87.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a waiver of the recovery of an overpayment of $698.87 for VA education benefits. The $698.87 is comprised of benefits VA provided for the fall 2011 ($228.49) and spring 2012 ($470.38) semesters at George C. Wallace Community College (Wallace). 


FINDINGS OF FACT

The Veteran's acts caused the overpayments in question; there is no indication of fraud, misrepresentation or bad faith; and recovery would be against equity.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA benefits in the amount of $698.87 have been met. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014). To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits. Furthermore, neither the appellant's actions nor his failure to act may have contributed to the erroneous payment of benefits. See 38 U.S.C.A. § 5112(b); Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2) (2014).


When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness. Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2011), VAOPGCPREC 6-98 (Apr. 24, 1998). 

The Board finds the Veteran improperly received benefits during the fall 2011 semester. It does not find his contention that he attended the entire semester credible. Wallace's SCO had no reason to fabricate such a scenario. Accordingly, the Veteran should have notified VA that his student status had changed. He did not, thus creating the overpayment. The overpayment was not due to the sole administrative error of VA. Accordingly, the evidence shows that the overpayment was properly created.

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience. 38 U.S.C.A. § 5302(a), (c). 

The Veteran timely filed his waiver application, and there is no indication of fraud, misrepresentation, or bad faith. Therefore, the appeal turns on the third prong. 

The standard "equity and good conscience" will be applied when the facts and circumstances indicate a need for reasonableness and moderation in the exercise of the Government's rights. The decision reached should not be unduly favorable or adverse to either side. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit. See 38 U.S.C.A. § 5302; Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 38 C.F.R. § 1.965(a).

The Veteran has alleged that recovery of the overpayment would cause undue hardship. Granting him the benefit of the doubt in this factor, the Board will grant the appeal. 


ORDER

Waiver of recovery of an overpayment of $698.87 of Department of Veterans Affairs education benefits is granted.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


